PER CURIAM:
On May 6, 1984, a 1971 Ford LTD Sedan belonging to the claimant, Lawrence D. Jenkins, was stolen from his residence in Salem, West Virginia, by two escapees from the West Virginia Industrial Home for Youth. At the time of the theft, the vehicle was unlocked and the keys were in the car. Claimant seeks $800.00, the value of the vehicle.
In order for the claimants to recover in this case, negligence on the part of the respondent must be shown to be the proximate cause of the loss suffered by the claimants. Lepera v. Dept. of Corrections, 13 Ct.Cl. 49 (1979).
No evidence has been presented to show that the respondent acted in a negligent manner. Claimant has asserted that respondent was negligent in permitting the escape of the youths to occur; however, there is no support of that assertion in the record.
The Court is of the opinion that negligence on the part of the respondent has not been proven. Even if such negligence had been shown, it would not be considered the proximate cause of the loss of claimant's vehicle. Claimant testified that the keys had been left in the vehicle. As this negligent act was the proximate cause of the loss of the vehicle, the claim must be denied.
Claim disallowed.